Citation Nr: 1817465	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  12-30 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for cervical spondylosis.

2. Entitlement to service connection for upper extremity radiculopathy, including cervical radiculopathy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

W.V. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to January 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In March 2016, a videoconference hearing was held and the Veteran testified before the undersigned Veterans Law Judge. A transcript of the hearing is included in the Veteran's claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

Additional medical evidence is required in order to decide the Veteran's claims. The November 2011 VA examiner considered the Veteran's in-service reports of back pain but did not consider the various documented reports of in-service neck pain.  The Veteran submitted a private opinion which opined that it was as likely as not that the Veteran's cervical spondylosis is related to an injury that the Veteran sustained in service. However, at the March 2016 hearing, the Veteran stated that he could not recall a specific injury to his neck, but that he recalled developing neck pain while stationed in Germany.  The private physician indicated that he did not review the Veteran's service treatment records and he did not address the Veteran's in-service medical history. See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (medical opinions must address the relevant facts). Accordingly, the Veteran should be afforded a new examination on remand for cervical spondylosis and cervical radiculopathy that considers the complete in-service history of the Veteran's neck pains. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a new VA examination to ascertain the nature and etiology of the Veteran's cervical spondylosis. Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished. The entire claims file, to include a complete copy of this REMAND, should be made available to the examiner designated to provide an opinion, and the examination report should include a discussion of the Veteran's documented medical history and assertions.

The examiner should offer comments, an opinion and a supporting rationale that address whether it is at least as likely as not (50 percent probability or greater) that the Veteran's cervical spondylosis began in service, was caused by service, or is otherwise etiologically related to his active duty service. In providing this opinion, the examiner must discuss the Veteran's in-service complaints of neck pain.

A complete rationale must be provided for any opinion offered.


2.  Schedule the Veteran for a new VA examination to ascertain the nature and etiology of the Veteran's upper extremity radiculopathy, including cervical radiculopathy. Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished. The entire claims file, to include a complete copy of this REMAND, should be made available to the examiner designated to provide an opinion, and the examination report should include a discussion of the Veteran's documented medical history and assertions.

The examiner should offer comments, an opinion and a supporting rationale that address the following: 

a) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's upper extremity radiculopathy, including cervical radiculopathy, began in service, was cause by service, or is otherwise etiologically related to his active duty service. In providing this opinion, the examiner must discuss the Veteran's in-service complaints of neck pain. 

b) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's upper extremity radiculopathy, including cervical radiculopathy, is caused or aggravated by any of his service-connected conditions, including degenerative disc disease with intervertebral disc syndrome.

Aggravation is defined as a worsening beyond the natural progression of the disability.

A complete rationale must be provided for any opinion offered.

3. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated. If the claim is not granted in full, the Veteran must be provided a supplemental statement of the case. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for an appellate decision.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


